Action by Augusta Hadrian and J. K. Hadrian, wife and husband, against the Milwaukee Electric Railway  Transport Company to recover for injuries sustained through alleged negligence of the defendant in operating a streetcar. From a judgment for plaintiff the defendant appeals.
The plaintiff fell on the street and broke her leg on October 26, 1938.  She claims and the jury found that her fall was caused by the outswing of the rear of a two-car train of streetcars as the train rounded a right-angled turn at a street intersection.  The train was going south on Third street and turning left at the intersection with Michigan street in the city of Milwaukee.  The accident occurred about 8:30 a.m. The street was dry and the weather clear.  A safety zone, so-called but perhaps misnamed, constructed and maintained by the city was located at the near side of the intersection adjacent to where Third street cars stopped to discharge and take on passengers.  The zone consisted of three parts:  An elevated part raised 4 or 5 inches from the street level; a ramp leading from the elevated part to the street level; and an *Page 124 
irregular-shaped triangular portion on the street level leading south from the ramp.  The zone's limits are marked by a painted yellow strip 6 inches wide maintained by the city.  A plat of the zone drawn to scale is in evidence.  The north end of the elevated portion of the zone is 48.8 feet north of the projected north line of the sidewalk on the north side of Michigan street, and the south end of the triangular part is 10 3/4 inches north from that projected line.  The elevated part of the zone including the ramp extends 34.1 feet north and south, is 3 1/2 feet wide at its north and 5 feet wide at its widest part which begins 11 feet south of the north end and extends to the south end of the ramp.  The ramp extends 5 1/2 feet north and south.  The west side of the triangular part is practically parallel with the curb line of Third street, although it veers slightly to the east near the south end.  The angle at the south end of the zone does not close the zone but is there 2 feet wide.  The curve of the triangular part from the east toward the west begins at the south end of the ramp. It is 15.8 feet from the south end of the ramp to the south end of the zone.  The cars of the train which it is claimed struck the plaintiff are about 45 feet long.  These cars as they stood beside the zone overreached the elevated part of the zone and the ramp 2 3/8 inches.  The west outswing of the car as it makes the turn begins about 6 feet north of the north end of the ramp.  It is there hardly perceptible.  At the north end of the ramp it overhangs the inner edge of the painted strip 3 inches; at the south end of the ramp it overhangs such inner edge 7 inches and maintains practically that overhang for a distance of about 5 feet when it begins noticeably to lessen. At the middle of the triangular part of the zone the line of overhang touches the inner edge of the strip and at 6 feet from the south end of the zone crosses the outer edge of the strip.  Its farthest swing over the zone is 7 inches inside the inner edge of the painted strip.  The overhang of the cars *Page 125 
from the inside of the rail where the track is straight is 19 7/8 inches.  The extreme outswing of the rear car as it makes the turn occurs about 10 feet south of the projected south line of the north sidewalk on Michigan street and is there about 5 feet 9 inches from the inner side of the west rail of the track.  Passengers alighting from a two-car train get off at a door where the two cars connect.  The plaintiff so alighted.  This door as the train stops is about 10 feet south of the north line of the elevated part of the zone.  The plaintiff on alighting walked south beside the train and stopped and was standing with her back to the train when she claims to have been hit.  She was intending to cross Third street to go east to the interurban station at the southeast corner of Third and Michigan streets.
The jury by special verdict found:  (1) That plaintiff when struck was standing on the elevated part of the safety zone; (2) that when struck she was standing inside the zone; that the conductor of the train was causally negligent (3) in failing to know that the rear-end swing of the train invaded the marked safety zone; (4) in failing to observe the plaintiff on the safety island; and (5) in failing to signal the motorman to stop; (6) that defendant was causally negligent in operating a train the outswing of which invaded a safety zone; (7) that the plaintiff was not negligent; (8) assessed the plaintiff's damages at $12,000 for a broken leg, and her husband's damages for loss of her society at $2,365.  Other facts are stated in the opinion in connection with matters to which they relate.
The following opinion was filed January 13, 1942: *Page 126 
As appears from the foregoing statement, the plaintiff wife recovered judgment upon a verdict of a jury assessing her damages at $12,000 for a broken leg caused by negligence of the defendant in so operating a two-car streetcar train as to strike her with the outswing of the rear of the train when rounding a turn, and her husband recovered judgment for $2,365 as his damages found to have been so caused. The defendant appeals from the judgment and claims as error, in substance, that (a) as matter of law the defendant was not negligent; (b) as matter of law the plaintiff was contributory negligent; and (c) her such negligence was as great or greater than defendant's if defendant was negligent at all; and (d) the damages were excessive.  Appellant also claims (e) that if the action is not dismissed a new trial should be ordered for errors in admission of evidence.
(a) Appellant's first contention is that findings (1) and (2) of the jury stated preceding the opinion, that the plaintiff was struck while on the elevated portion of a safety zone, and while within the zone, are contrary to the physical facts. The physical fact relied on is that blood spots on the pavement mark the place where the plaintiff fell and that these spots were entirely outside the safety zone, 2 feet south of the south end of the painted yellow strip designating its boundary.
It is beyond dispute or reasonable controversy that the spots referred to were blood spots, that the blood came from a comminuted compound fracture of the plaintiff's bleeding leg, that they were where plaintiff fell, and that they were on the crosswalk at least two feet south of the end of the triangle forming the south part of the safety zone.
It being established that the blood spots were located as stated, the finding of the jury that the plaintiff was on the raised part of the zone is contrary to that established fact. The only support of this finding of the jury is the testimony of the plaintiff that when struck she was standing at the north end of the ramp leading from the elevated portion of the safety *Page 127 
zone down to the surface of the street.  It is uncontradicted that the ramp extends 5 1/2 feet north and south, and that from its south end the marked zone extends in the shape of an irregular triangle 15.8 feet further south to the apex of the triangle.  While it is true that the plaintiff might not have been standing at the precise place of the blood spots, and may have fallen to the ground a foot or two from the point where she was struck, it is incredible that she was thrown by the blow 22.8 feet from the north edge of the ramp to the place of the blood spots on the street.  The train in rounding the turn did not reach a speed in excess of five miles per hour.
One witness, a Miss Mills, testified that she thought that when the plaintiff fell she was then within the marked safety zone but she did not see the plaintiff when she was struck.  She saw her fall to the pavement as the rear of the train was rounding the curve and "would say" that she was then within the safety zone.
A boy named Miller testified that plaintiff was on the ramp when struck, and says she lay on the pavement 2 or 3 feet off and west of the island after falling; that when she fell she landed in the street; and that she fell in a slumped position. He is badly impeached by a written statement signed by him, which he attempts to impeach by denying having made important portions of it.  But taking his testimony at its face, that the plaintiff was struck while on the ramp, it is contrary to the physical fact of the location of the blood spots, as she could not have been thrown from any place on the ramp to the place of the blood spots, which was at least 17.8 feet south of the south end of the ramp.
(b) The plaintiff being neither on the elevated part nor the ramp of the zone, this leaves for consideration whether the jury might not still have found on the testimony of Miss Mills that she was struck while within the zone.  But this too in view of the proved extent of the outswing of the rear car is contrary to the physical fact of the location of the blood spot. *Page 128 
The outswing of the car in passing out of the zone reaches the inside of the yellow strip marking its limits 10 feet north of the south end of the zone, 12 feet from the blood spots:  The plaintiff was not dragged.  There is no testimony that she was thrown at all.  She just slumped down in a sitting position. If we take the outside of the yellow strip as marking the zone limit, the plaintiff still cannot have been within the zone when struck.  The point where the outswing of the car reaches the outer edge of the strip is 6 feet north of the south end of the zone, 8 feet from the blood spots.  The plaintiff could not have been thrown that distance.  That she was thrown 8 feet and came to rest in a sitting position is entirely beyond the reach of reason.
The plaintiff not being inside the safety zone when struck there is no finding whatever of negligence of the defendant unless finding (5), stated in the preceding statement of facts — "was the conductor negligent in failing to signal the motorman to stop the car?" — be construed as covering the striking of the plaintiff outside the zone.  Every other question of the verdict is postulated on the plaintiff's being struck when within the zone.  But assuming the question be so construed the case falls within the rule of Zalewski v. Milwaukee E. R.  L. Co.219 Wis. 541, 263 N.W. 577.  To the same effect areWheeler v. Des Moines City R. Co. 205 Iowa, 439, 215 N.W. 950, 55 A.L.R. 473; Louisville Ry. Co. v. Ray (Ky.),124 S.W. 313; Creenan v. International R. Co. 139 A.D. 863,124 N.Y. Supp. 360; Noonan v. Boston Elevated R. Co.263 Mass. 305, 160 N.E. 811.  The defendant's duty under the circumstances was to give the alighting passenger reasonable opportunity to reach a position of safety before starting the train.  The train remained standing a minute or a minute and a half.  Just as it stopped, an interurban from the west stopped on Michigan street on the west side of Third street. The motorman before starting waited to see if passengers alighting therefrom wished to take his train.  The plaintiff *Page 129 
by her own testimony walked from where she alighted, about 8 feet south of the north end of the elevated part of the island, to where she fell.  This was at least as far as the south end of the safety zone, 45 feet, and she was standing still when she fell.  The plaintiff therefore had ample opportunity to get into a position of safety outside the zone.
(e) As the above requires dismissal of the case, there is no occasion to discuss appellant's claims (c) and (d) above stated.  Nor would there be occasion to discuss claim (e) but for the fact that we consider the errors here assigned gross and highly prejudicial, and that the findings of the jury are so clearly contrary to any rational evaluation of the admissible evidence that they were quite likely induced by these errors. The errors here involved were receipt in evidence of a contrivance intended to illustrate the extent of the invasion of the safety zone by the rear of the train in rounding the turn and permitting the plaintiff to convert the court into a "movie" picture theater to show to the jury a moving picture of the rear of the train rounding the turn.
The court received in evidence a square of beaverboard practically 3 by 3 feet in dimension in which a narrow slit was cut to represent the center of the southbound car track in making the turn.  In this slit a block of wood 2 inches wide and practically 12 inches long slides on pivots, one at the front of the block and the other 3 inches from the back, to represent the swing of the rear car of the train as it makes the turn. Lines are drawn on the board grossly misrepresenting the contour of the safety zone south of the ramp.  Sliding the model car along the groove so throws the outside back corner of the model into the safety zone as grossly to exaggerate the extent of the invasion.  At the south end of the zone as represented on the board the corner of the model extends half way across the zone, which is represented on the board as the same width as the elevated part of the zone, whereas the outswing at this point does not reach the zone at all.  It also shows a gross *Page 130 
exaggeration of the outswing on the ramp.  The prejudicial effect of this exhibit is manifest.  Its receipt would require a new trial of the case if it were not dismissed.
We were not favored on the argument with a presentation of a moving picture of the train rounding the curve so we cannot precisely evaluate the extent to which the exhibition to the jury may have enlightened or befuddled them.  It doubtless impressed them with the fact that the train knocked over an object placed somewhere on the safety zone, but that fact was established by the undisputed testimony of the plaintiff's witness who placed the object and saw the object knocked over by the moving train.  No need of a moving picture to show that fact.  We are, however, enabled to judge as to the false impression made by the still photographs of the successive sections of the film as the train passed around the turn as to the extent of the invasion of the zone.  Photographs do not represent distances; they misrepresent them.  These stills grossly distort the extent and contour of the safety zone.  The stills show the knocking down of an object placed somewhere on the zone near its inner edge but the impression of where on the zone or how near its edge the object was placed is deceptive.  The stills of the moving train after it knocked down the object give an entirely false impression and grossly misrepresent the extent of the invasion of the zone.  Doubtless the show was highly entertaining to the jury, but entertainment of the jury is no function of a trial.  And why all this fuss to prove a fact susceptible of easy, exact, and undisputable demonstration by actual measurement?  The court might well have required that the parties stipulate as to the extent of the invasion of the zone by the turning train.  Here would have been an excellent opportunity for settling an undisputable fact in a pretrial conference such as sec. 269.65, Stats., contemplates. It is obvious that much time of the court and jury was consumed in misrepresenting under the guise of proving a simple, undisputable, and readily ascertainable fact. *Page 131
By the Court. — The judgment of the circuit court is reversed, and the record is remanded with directions to dismiss the complaint.
FAIRCHILD, J., dissents.